Mr. Justice Paxson
delivered the opinion of the court, October 12th 1875.
This is a question of commissions. The trustee charges $1187.01, being five per cent, upon the .sale of the real estate. The heirs refused to allow this sum, alleging that it was exorbitant, and the trustee refusing to settle with them upon any other basis, an auditor to make distribution was appointed, who reduced his compensation to $500. To this report exceptions were filed, and the Orphans’ Court sustained the exceptions to the extent of allowing the trustee the sum of $1000; this order of the Orphans’ Court was assigned for error.
In any view of the case the charge of the trustee is excessive. While the question of the compensation of trustees is not to be determined by any inflexible rule, but must depend, to a great extent, upon the circumstances of each particular case, yet two and a half per cent, has generally been regarded as a proper compensation for the sale of real estate. Had this trustee been satisfied with this sum, it is quite possible the heirs would have acquiesced in it, and thus have avoided the delay and expense of this litigation. As the parties have appealed to the law they must take what the law gives them.
The case itself is exceptional. The parties owning the real estate appear to have had full dominion over it, and were all sui juris. They could have made a deed for the property without the aid of a trustee or the court: that they did not do so was in part due to the advice of the trustee himself. In fixing the compensation of the latter, regard must be had to the fact that the application to the court was solely with a view of passing the title; that the duties of the trustee were more formal than real, and that the sale was in reality made by the heirs. It is true he received the money and is charged with its proper distribution, but even this, under the circumstances, involves no considerable amount of trouble. But for this question of commissions the proceeds of sale could have been probably paid over to the parties entitled thereto.
A trustee who vexes the heirs and delays distribution by preferring an exorbitant claim for commissions, is not entitled to the same consideration as one who makes a reasonable claim for his services. In the latter case, if the parties in interest contest his charge, they have no one but themselves to blame for the delay incident thereto. Under all the circumstances of this case, we think the sum allowed by the auditor ($500) as compensation to the trustee was sufficient; the costs were rightly disposed of.
*235We perceive no error in the seventh specification. Under all the facts a more judicious selection of a trustee might, perhaps, have been made by the Orphans’ Court, but the reasons assigned are not sufficient to justify our interference.
The decree of the Orphans’ Court is reversed and set aside as to the allowance of commissions or compensation to the trustee, and the report of the auditor is confirmed as to the commissions and costs; the costs of this appeal to be paid by the appellee.